       Case 2:19-cv-04694-SRB Document 53 Filed 01/07/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF ARIZONA
 8   Jessica Miracle, et al.,
                                                          No. 2:19-cv-04694-SRB
 9                         Plaintiffs,
10          v.                                            ORDER GRANTING
                                                          UNOPPOSED MOTION TO STAY
11   Katie Hobbs, in her official capacity as Arizona     DISCOVERY PENDING THE
     Secretary of State,                                  RESOLUTION OF APPEAL
12
                           Defendant.
13
14
15          The Court having reviewed the Unopposed Motion to Stay Discovery Pending the
16   Resolution of Appeal, and finding good cause,
17          IT IS ORDERED granting the Unopposed Motion to Stay Discovery Pending the
18   Resolution of Appeal. (Doc. 52)
19          IT IS FURTHER ORDERED vacating the Rule 16 Scheduling Conference set on
20   February 4, 2020.
21                 Dated this 7th day of January, 2020.
22
23
24
25
26
27
28
